DETAILED ACTION
The amendment filed on April 15, 2021 has been entered.
Claim 16 is cancelled, and claims 1, 5, 8-9 and 11-15 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-9, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugito et al. (7,017,657), as evidenced by Otsuka et al. (8,384,212).
Sugito et al. (Figures 1-2) discloses a cooling device 1 comprising:
a plate 6 made of a thermally conductive material (column 5, lines 12-14); and
a single plurality of conduits 8, each conduit 8 containing therein a working fluid 5 which is adapted to change from a liquid to gas phase, and vice versa, during operation;
wherein the plate 6B has at least one housing 2 adapted to hold the plurality of conduits 8, wherein a first lower portion of each conduit 8 is inserted into the plate 6B, acting as an evaporator, and a second upper portion of each conduit 8 remains outside the plate 6B, acting as a condenser;
wherein the second upper portion of all the conduits 8 of the single plurality of conduits 8 are directly connected to a chamber 9 common to the single plurality of conduits 8.
The recitation “for a power converter” is considered to be a statement of intended use, where it has been held that a recitation with respect to the manner in which a claimed apparatus Ex parte Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 8, as evidenced by Figure 19 of Otsuka et al., the working fluid (i.e. water) inside the conduit 3 is subjected to a pressure greater than the atmospheric pressure at certain working temperatures.
Regarding claim 9, Figure 2 of Sugito et al. discloses a plurality of fins 10 is coupled to the second upper portions of the plurality of conduits 8.
Regarding claim 11, Sugito et al. (column 5, lines 59-61 and column 6, lines 9-11) discloses the fins 10 are brazed (i.e. a metallurgical process of joining metal components) as part of the cooling device 1.
Regarding claim 12, Sugito et al. (column 5, lines 59-61) discloses the conduit 8 is a tube, i.e. inherently tubular.
Regarding claim 13, Sugito et al. ((column 5, lines 12-14) discloses the plate 6B is a metal plate.
Regarding claim 15, Sugito et al. (column 5, lines 59-61 and column 6, lines 9-11) discloses the conduits 8 are brazed (i.e. a metallurgical process of joining metal components) as part of the cooling device 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1, 5, 8-9, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (5,651,414) in view of Sugito et al. (7,017,657), as evidenced by Otsuka et al. (8,384,212).
Suzuki et al. (Figure 21 annotated, below) discloses a cooling device comprising:
a plate 3 made of a thermally conductive material; and
a plurality of conduits 1 (i.e. shaded outermost conduits), each conduit containing therein a working fluid 5 which is adapted to change from a liquid to gas phase, and vice versa, during operation;

    PNG
    media_image1.png
    1383
    883
    media_image1.png
    Greyscale


wherein the plate 3 has at least one housing adapted to hold the plurality of conduits 1, wherein a first lower portion of each conduit 1 is inserted into the plate 3, acting as 
wherein the second upper portion of all the conduits 1 of the plurality of conduits 1 are directly connected to a chamber 23 common to the plurality of conduits 1;
but does not disclose a single plurality of conduits 1 directly connected to the chamber 23.
Sugito et al. (Figures 1-2) discloses a cooling device 1 comprising:
a plate 6 made of a thermally conductive material (column 5, lines 12-14); and
a single plurality of conduits 8, each conduit 8 containing therein a working fluid 5 which is adapted to change from a liquid to gas phase, and vice versa, during operation;
wherein the second upper portion of all the conduits 8 of the single plurality of conduits 8 are directly connected to a chamber 9 common to the single plurality of conduits 8 for the purpose of providing uniform working fluid distribution to improve heat transfer efficiency.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Suzuki et al. a single plurality of conduits directly connected to the chamber common to the single plurality of conduits for the purpose of providing uniform working fluid distribution to improve heat transfer efficiency as recognized by Sugito et al..
The recitation “for a power converter” is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Arguendo, Suzuki et al. (column 3, lines 53-54) discloses the heat source may be an IGBT module, i.e. power semiconductor.

Regarding claim 8, as evidenced by Figure 19 of Otsuka et al., the working fluid (i.e. water) inside the conduit 3 is subjected to a pressure greater than the atmospheric pressure at certain working temperatures.
Regarding claim 9, Figure 21 of Suzuki et al. discloses a plurality of fins 2 is coupled to the second upper portions of the plurality of conduits 1.
Regarding claim 12, Figure 1 (column 6, lines 7-11) of Suzuki et al. discloses the conduit 1 is tubular.
	Regarding claim 15, Figure 19 of Suzuki et al. (column 11, lines 32-35) discloses the conduits are made of metal.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (5,651,414) in view of Sugito et al. (7,017,657) as applied to claims 1, 5, 8-9, 12 and 15 above, and further in view of Choo et al. (6,062,299).
The combined teachings of Suzuki et al. and Sugito et al. lacks the fins 2 are metal fins.
Choo et al. discloses a cooling device comprising:
a plate 2 made of a thermally conductive material; and
a plurality of conduits 3, each containing therein a working fluid (water) which is adapted to change from a liquid to gas phase, and vice versa, during operation;
wherein the plate 2 has at least one housing adapted to hold the plurality of conduits 3, wherein a first lower portion E of each conduit 3 is inserted into the plate, acting as an evaporator, and a second upper portion C of each conduit 3 remains outside the plate 2, acting as a condenser; and
C of each conduit 3 for the purpose of achieving a desired heat transfer.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Suzuki et al. and Sugito et al. the fins made of metal for the purpose of achieving a desired heat transfer as recognized by Choo et al..
Regarding claim 12, Figures 1-2 of Choo et al. disclose each conduit 3 is tubular.
Regarding claim 13, Choo et al. (column 2, lines 21-23) discloses the plate 2 is a metal plate.
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (5,651,414) in view of Sugito et al. (7,017,657) as applied to claims 1, 5, 8-9, 12 and 15 above, and further in view of Noren (4,638,854).
The combined teachings of Suzuki et al. and Sugito et al. lacks the conduits 1 are screwed into the housings of the plate 3.
Noren (Figures 1 and 3) discloses a cooling device A comprising:
a plate C made of a thermally conductive material;
at least one conduit 10 containing therein a working fluid which is selected to change from a liquid to gas phase, and vice versa, during operation;
wherein the plate C has at least one housing for holding the conduit 10,
wherein the conduit 10 is screwed via threading 12 into the housing of the plate C for the purpose of ease of manufacture and improving heat transfer contact.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Suzuki et al. and Sugito et al. the .
Response to Arguments
	The objection to the drawings with respect to claim 1 under 37 CFR 1.83(a) is withdrawn in light of the claim cancellation.
	The rejection in view of Kim et al. (JP 2011-44680) is withdrawn.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.
	No further comments are deemed necessary at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEONARD R LEO/Primary Examiner, Art Unit 3763